MEMORANDUM **
Shadale L. Williams, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights. We dismiss the appeal for lack of appellate jurisdiction.
We have an obligation to consider jurisdictional issues sua sponte. See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1135 (9th Cir.1997) (en banc). We have jurisdiction over only final orders of the district court. See 28 U.S.C. § 1291. Without the district court’s certification pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, orders dismissing some but not all of the claims are not appealable final orders. See Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985). Here, the district court found that some of Williams’ allegations were sufficient to state a claim. Accordingly, we lack jurisdiction to consider the appeal.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.